1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   TRACY CARDINALE                               )   Case No.: 1:17-cv-00788-BAM
                                                   )
12                 Plaintiff,                      )   ORDER GRANTING MOTION FOR
                                                   )   ATTORNEYS’ FEES PURSUANT TO 42 U.S.C.
13          v.                                     )   § 406(b)
                                                   )
14   NANCY A. BERRYHILL, Acting                    )   (Doc. Nos. 17, 20)
     Commissioner of Social Security,              )
15                                                 )
                   Defendant.                      )
16
17          Pending before the Court is counsel for Plaintiff Tracy Cardinale’s (“Plaintiff”) motion for
18   attorneys’ fees pursuant to 42 U.S.C. § 406(b).1 (Doc. Nos. 17, 20.) The Commissioner of Social
19   Security (the “Commissioner”) has filed a statement of non-opposition to the motion. (Doc. Nos. 19,
20   22.) Having reviewed the motion and its supporting documentation, as well as the case file, the Court
21   GRANTS the motion and awards attorneys’ fees in the amount of $12,846.63.
22
23
24
     1
25     Counsel for Plaintiff originally filed the motion on February 1, 2019, seeking fees pursuant to 42
     U.S.C. § 1383(d)(2)((A) in the amount of $4,700.00 based upon an award of $42,808.64 in retroactive
26   benefits. (Doc. No. 17.) On March 25, 2019, counsel filed an amended motion clarifying that he had
     mistakenly believed that Plaintiff’s claim was for Title XVI benefits only at the time the motion was
27   filed, but subsequently discovered that Plaintiff had in fact been awarded a total of $75,386.50 in
     retroactive benefits under Title II and Title XVI. (Doc. No. 20 at 3.) Counsel therefore seeks
28   attorneys’ fees pursuant to 42 U.S.C. § 406(b) calculated according to the $75,386.50 award and does
     not seek fees under 42 U.S.C. § 1383(d)(2)(A). (Id. at 9.)
                                                       1
1    I.     Relevant Background

2           The Law Offices of Lawrence D. Rohlfing entered into a written contingent fee agreement with

3    Plaintiff dated May 16, 2017, which provided that “[i]n consideration of the services to be performed by

4    the Attorney and it being the desire of the Claimant to compensate Attorney out of the proceeds . . . the

5    fee for successful prosecution of this matter is . . . 25% of the past due benefits awarded upon reversal of

6    any unfavorable ALJ decision for work before the Social Security Administration.” (Doc. Nos. 17-1, 20-

7    1.)

8           On June 11, 2017, Plaintiff filed this action seeking judicial review of the Commissioner’s denial

9    of benefits. (Doc. No. 1). The parties stipulated to a voluntary remand of the case for further

10   administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g), which the Court approved

11   on January 10, 2018. (Doc. No. 13.) On January 19, 2018, the Court approved the parties’ stipulation to

12   award Plaintiff $1,650.00 in attorneys’ fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412

13   (the “EAJA”). (Doc. No. 16.) On remand, the Commissioner granted Plaintiff’s application for benefits

14   and, on Mach 13, 2019, issued a notice indicating that Plaintiff was entitled to receive approximately

15   $75,386.50 in retroactive benefits. (Doc. No. 20 at 3, 9.)

16          In the present Motion, Plaintiff’s counsel asks the Court to direct the Commissioner to certify the

17   fee of $12,846.63 for legal fees incurred in this Court. Plaintiff’s counsel contends this fee is reasonable

18   in light of the services rendered and results achieved, as counsel prepared and participated in obtaining a

19   favorable result and the manner and approach to the case saved time and reduced the accumulation of

20   past-due benefits. (Doc. No. 20 at 4-5.) The fee counsel seeks is 17.1 percent of the past-due benefits

21   payable to Plaintiff. (Id. at 5.) The Commissioner filed a notice of non-opposition to the motion

22   requesting that any fee award include an instruction to counsel to compensate Plaintiff in the amount of

23   EAJA fees already received. (Doc. Nos. 19, 22.)

24   II.    Legal Standard

25          An attorney may seek an award of fees for representation of a Social Security claimant who is

26   awarded benefits:

27          Whenever a court renders a judgment favorable to a claimant . . . who was represented
            before the court by an attorney, the court may determine and allow as part of its judgment
28

                                                         2
1           a reasonable fee for such representation, not in excess of 25 percent of the total of the
            past-due benefits to which the claimant is entitled by reason of such judgment. . ..
2
     42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)
3
     controls fees awarded for representation of Social Security claimants). A contingency fee agreement is
4
     unenforceable if it provides for fees exceeding twenty-five percent of past-due benefits. Gisbrecht,
5
     supra, 535 U.S. at 807.
6
     III.   Discussion and Analysis
7
            District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”
8
     Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review
9
     contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in
10
     particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of
11
     the representation and the results the representative achieved.” Id. at 808. In addition, the Court should
12
     consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or
13
     excessive delays, and whether the fees are “excessively large in relation to the benefits received.”
14
     Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).
15
            In this case, after carefully considering the fee agreement and the applicable law, the Court finds
16
     Plaintiff’s counsel’s requested fees to be reasonable. In support of his motion for attorneys’ fees under
17
     42 U.S.C. § 406(b), Plaintiff’s counsel attached the contingent fee agreement which provided for a
18
     contingent fee of twenty-five percent of any awarded retroactive benefits. (Doc. Nos. 17-1, 20-1.)
19
     Plaintiff’s counsel accordingly accepted the risk of loss in the representation. Plaintiff’s counsel
20
     additionally expended a total of 6.7 hours of attorney time and 3.2 hours of paralegal time while
21
     representing Plaintiff before the District Court. (Doc. Nos. 17-4, 20-4.) As a result of counsel’s work,
22
     the matter was remanded for further proceedings before an Administrative Law Judge, who issued a
23
     fully favorable decision and awarded Plaintiff benefits.
24
             Plaintiff’s counsel provided a copy of the notice of award and the motion for attorney’s fees to
25
     Plaintiff. (Doc. Nos. 17, 20.) Although served with the motion, Plaintiff did not challenge the requested
26
     fees which attests to their reasonableness. Likewise, the Commissioner, in its advisory capacity, declined
27
     to dispute the propriety of the amount of the fees requested by Plaintiff’s counsel. (Doc. Nos. 19, 22.)
28

                                                         3
1             Additionally, there is no indication counsel performed in a substandard manner or engaged in

2    severe dilatory conduct to the extent that a reduction in fees is warranted. To the contrary, Plaintiff was

3    able to secure a fully favorable decision and remand for further proceedings, including an award of past-

4    due benefits. Accordingly, the Court finds the fees sought by counsel are reasonable in light the results

5    achieved in this action, and the amount does not exceed twenty-five percent maximum permitted under

6    42 U.S.C. § 406(b).

7    IV.      Conclusion and Order

8             Based upon the foregoing, the Court ORDERS:

9             1.     Plaintiff’s counsel’s motion for attorneys’ fees under 42 U.S.C. § 406(b) (Doc. Nos. 17,

10   20) is GRANTED;

11            3.     Plaintiff’s counsel is awarded $12,846.63 in attorneys’ fees pursuant to 42 U.S.C. §

12   406(b); and

13            5.     Plaintiff’s counsel shall compensate Plaintiff in the amount of $1,650.00 for fees

14   previously awarded pursuant to the EAJA.

15
16   IT IS SO ORDERED.
17
           Dated:   May 16, 2019                               /s/ Barbara   A. McAuliffe             _
18                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                         4
